DETAILED ACTION
	The instant application having Application No. 16/633,670 filed on 01/24/2020 is presented for examination by the Examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
Broadest Reasonable Interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, Sixth Paragraph: Use of “Means” (or “Step”) in Claim Drafting and Rebuttable Presumptions Raised.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, Sixth Paragraph, Invoked Despite Absence of “Means” 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: “a decryption unit that decrypts ..” and “an authentication unit that authenticates..” in claims 1, 3, 5 and 10. Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in at least figures 8 & 10 of the specification as performing the claimed function, and equivalents thereof. If applicant does not intend to have this/these 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significant more. 
The following is an analysis under the 2019 Revised Patent Subject Matter Eligibility Guidance. Independent claim 12 is analyzed below:
Step 1-Is the claim directed to a process, machine, manufacture or composition of matter?
Step 1 Analysis-Yes, claim 1 is a method claim.
Step 2A Prong One-Does the claim recite Judicial Exception (i.e.: Abstract Idea, Law of Nature or Natural Phenomenon?)

Step 2A Prong One Analysis-Yes, claim 12 recites the abstract idea of a Method of organizing human activity and/or Mental process. The limitations “..decrypting with its own private key, encrypted node position information included in transmission information transmitted by one-way communication from a node;” and “..authenticating the node with an authentication condition that the decrypted node position information indicates inside of a predetermined area.” are basically just steps of obtaining information and comparing the information obtained with a reference information to determine if the information obtained is within the reference information. These steps are nothing more than comparing information which can either be done in the mind, and/or simply be carried out by a human. Therefore, claim 12 is considered to be directed towards the abstract idea of Mental process and/or Method of organizing human activity. 

Step 2A Prong Two-Does the claim recite additional elements that integrate the Judicial Exception into a Practical Application? 
Step 2A Prong Two Analysis-No, the claim does not recite any application of the abstract ideas. 
Step 2B-Does the claim recite additional elements that amount to significantly more than the Judicial Exception? 
Step 2B Analysis-No, as analyzed in the step 2A Prong Two Analysis above, the claim does not recite additional elements that amount to significantly more than the Judicial Exception. Therefore, claim 12 is non-statutory. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 9-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Krishnan et al. Provisional Application No. 62/538,239. However, its publication (US 2019/0037469 A1-hereinafter Krishnan) will be used instead to reference the rejection below.
Regarding claim 1, Krishnan discloses a wireless communication device comprising: 
a decryption unit that decrypts, with a private key of the wireless communication device, encrypted node position information included in transmission information transmitted by one-way communication from a node (at least Figures 3A & 3B; [0032][0055][0057] [0060][0064][0066], a component of endpoint device that decrypts GPS information sent from a beacon device with its private key); and 
an authentication unit that authenticates the node with an authentication condition that the decrypted node position information indicates inside of a predetermined area (at least figure 4, [0077], a component of the endpoint device that determines if GPS data received is within deployment area).

Regarding claim 2, Krishnan discloses the wireless communication device according to claim 1. Krishnan also discloses the predetermined area is an area managed by the wireless communication device (at least [0071[0073]-[0075], deployment area is an area that is controlled/managed by the endpoint device.)

Regarding claim 3, Krishnan discloses the wireless communication device according to claim 1. Krishnan also discloses the authentication unit authenticates the node with an authentication condition that both of the decrypted node position information and registered position information transmitted from another wireless communication device indicate the inside of the predetermined area (at least [0037][0071][0077], component of the endpoint device that authenticates the GPS data received from the beacon device with the map of the deployment area received from a wireless server.)

Regarding claim 4, Krishnan discloses the wireless communication device according to claim 3. Krishnan also discloses the predetermined area is an area  [0071]-[0075], deployment area is controlled/managed by the endpoint device, and is assigned/classified according to the map of the deployment area.)

Regarding claim 9, Krishnan discloses the wireless communication device according to claim 1. Krishnan also discloses the transmission information further includes measurement information measured by the node (at least [0030][0032][0060], GPS coordinates is measured by the beacon device.)

Regarding claim 10, Krishnan discloses the wireless communication device according to claim 9. Krishnan also discloses the measurement information is encrypted measurement information encrypted with a public key of the wireless communication device, and the decryption unit decrypts the encrypted measurement information with the private key of the wireless communication device (at least figure 3A, [0060][0063]-[0064][0066][0072], GPS coordinates is encrypted with endpoint public key, and decrypted with endpoint private key.)

Regarding claim 11, Krishnan discloses the wireless communication device according to claim 1.  Krishnan also discloses the one-way communication is wireless communication based on a low power, wide area (LPWA) scheme (at least [0029][0034]-[0036], BLE Wide area wireless communication.)

.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 & 8 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnan.
Regarding claim 5, Krishnan discloses the wireless communication device according to claim 1 the authentication unit authenticates the node with an authentication condition that the decrypted node position information indicates the inside of the predetermined area (at least figure 4, [0077], GPS data received is authenticated against coordinates in deployment area.)
Krishnan does not explicitly disclose the node is authenticated when the decrypted node identification information matches with predetermined node identification information and wherein the decryption unit decrypts encrypted node 
However, it is obvious that when node identification information matches with a predetermined node identification, then the node is authenticated.  In addition, besides encrypting messages, Krishnan also discloses that message, which includes UUID or MAC address, can be signed (at least [0060], message is encrypted/signed.) One of ordinary-skilled in the art would recognize that when the message is signed, the message is signed using sender’s private key, and the signed message is decrypted using the sender’s public key.  
As such, it would have been obvious to one of ordinary-skilled in the art before the effective filing date of the claimed invention to include authenticating the node by matching identification information of the node with a predetermined node identification information, and including signing of the message to enhance the authentication and provide another way of verification to the system.

Regarding claim 6, Krishan discloses the wireless communication device according to claim 5. 
Krishnan does not explicitly disclose wherein the public key of the node is received from another wireless communication device.
However, as discussed above in claim 5, Krishnan discloses message can be signed, which means that the message is signed using the sender’s private key, and the signed message is decrypted on the receiver’s side using the sender’s public key.  In addition, in one embodiment, Krishnan also discloses keys used between the endpoint ([0032][0038].) As such, it would have been obvious to one of ordinary-skilled before the effective filing date of the claimed invention to have the sender’s (node’s) public key be provided to the receiver’s (endpoint’s) side to ensure the receiver will be able to decrypt the signed message.

Regarding claim 8, Krishnan discloses the wireless communication device according to claim 5. Krishnan also discloses the transmission information further includes unencrypted second node identification information for identifying the node (at least [0062], i.e.: message includes unencrypted beacon ID.)

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Krishnan and in view of Rajapaksa et al. (US 2017/0289735 A1-hereinafter Rajapaksa.)
Regarding claim 7, Krishnan discloses the wireless communication device according to claim 5.
Krishnan does not explicitly disclose the public key of the node is obtained from the node in advance.
However, Rajapaksa discloses a public key of a node is obtained from the node in advance (at least [0026]-[0028], public key of IoT device is received from the IoT device.)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHY ANH TRAN VU whose telephone number is (571)270-7317. The examiner can normally be reached Monday-Friday 7 am-1 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on (571) 272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/PHY ANH T VU/Primary Examiner, Art Unit 2438